Mr. Justice Scott and Mr. Justice McAllister dissent, on two grounds: First. That accused was indicted for converting the proceeds of sale of goods confided to him to sell as commission merchant. But his principals authorized him to send checks for such proceeds. This created the relation of debtor and creditor, and the conviction was for not keeping his checks good. Secondly. If he could have been convicted for that, which we deny, he should have been permitted to explain why he did not or could not keep his bank account good.